

Exhibit 10.14

HESKA CORPORATION
2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the 26th day of March, 2014 by and between Heska
Corporation (the "Company"), and Robert B. Grieve (the "Executive"), in
connection with the execution of an Employment Agreement dated on or about the
same date between the Company and Executive (the "Employment Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.  GRANT OF STOCK.
 
1.1       Precedence of Plan.  This Agreement is subject to and shall be
construed in accordance with the terms and conditions of the Heska Corporation
2003 Equity Incentive Plan (the "Plan"), as now or hereinafter in effect.  Any
capitalized terms that are used in this Agreement without being defined and that
are defined in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock.  The Company hereby grants to Executive an aggregate of
24,355 shares of Restricted Stock (the "Shares"), subject to vesting as provided
in Section 2.
 
SECTION 2.  UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture.  In the event that Executive's employment
with the Company is terminated before April 30, 2017, Executive will forfeit all
right to the Shares.  Notwithstanding the previous sentence, if Executive's
employment is terminated before that date for a Triggering Event (as defined
below), all of the Shares will become immediately vested and nonforfeitable.
 
2.2   Restriction on Transfer.  Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
 
2.3   Triggering Event.  For purposes of this Agreement, "Triggering Event"
means any of the following circumstances, where the capitalized terms have the
meanings given in the Employment Agreement:
 
       a.  
Termination of employment by the Company (or by the Company's successor
following a Change of Control) without Cause,

 
       b.  
Termination of employment by the Executive for Good Reason,

 
       c.  
Termination of employment due to Executive's death or Disability,

 
 
 
 
 
SECTION 3.   STOCKHOLDER RIGHTS
 
3.1   Stock Register and Certificates.  The Shares will be recorded in the stock
register of the Company in the name of Executive.  If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company.  Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2   Exercise of Stockholder Rights.  Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
 
3.3   Legends.  Certificates, if any, representing the Shares will contain the
following or other legends in the Company's discretion:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH  IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.   RESPONSIBILITY FOR TAXES.
 
4.1   Section 83(b) Election.  Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement.  Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
 
4.2   Withholding.  In accordance with Section 11 of the Plan, Executive agrees
to remit to the Company an amount sufficient to satisfy federal, state and local
taxes (including the Executive’s FICA obligation) required to be withheld with
respect to the vesting of the Shares, or otherwise to satisfy such obligation as
permitted under the Plan.  The Company has the right to deduct from any salary
or other payments to be made to Executive any federal, state or local taxes
required by law to be so withheld.
 
SECTION 5.   MISCELLANEOUS.
 
5.1   Not an Employment Contract.  This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation
 
 
-2-
 
 
 
on the part of Executive to remain in the service of the Company in any
capacity, or of the Company to continue Executive's service in any capacity.
 
5.2   Effect on Employee Benefits.  Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3   Further Assurances.  The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.4   Entire Agreement.  This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
HESKA CORPORATION
EXECUTIVE                                                                                                
a Delaware corporation




 
/s/ Robert B. Grieve                         By:      /s/ Jason Napolitano 
         
Title:   Chief Financial Officer        
Address  38501 WCR 21        
    Ft. Collins, CO 80524       

 
-3-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto
                                                                              (_____________)
shares of the Common Stock of Heska Corporation, standing in my name on the
books of said corporation represented by Certificate No. _______ herewith and do
hereby irrevocably constitute and appoint                          to transfer
said stock on the books of the within-named corporation with full power of
substitution in the premises.


Dated:  _____________ , 20__.
Signature:    /s/ Robert B. Grieve      


 
 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.









 

 
-4-
 
 

 
HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the 26th day of March, 2014 by and between Heska
Corporation (the "Company"), and Robert B. Grieve (the "Executive"), in
connection with the execution of an Employment Agreement dated on or about the
same date between the Company and Executive (the "Employment Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.   GRANT OF STOCK.
 
1.1   Precedence of Plan.  This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the "Plan"), as now or hereinafter in effect.  Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock.  The Company hereby grants to Executive an aggregate of
15,645 shares of Restricted Stock (the "Shares"), subject to vesting as provided
in Section 2.
 
SECTION 2.   UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture.  In the event that Executive's employment
with the Company is terminated before April 30, 2017, Executive will forfeit all
right to the Shares.  Notwithstanding the previous sentence, if Executive's
employment is terminated before that date for a Triggering Event (as defined
below), all of the Shares will become immediately vested and nonforfeitable.
 
2.2   Restriction on Transfer.  Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
 
2.3   Triggering Event.  For purposes of this Agreement, "Triggering Event"
means any of the following circumstances, where the capitalized terms have the
meanings given in the Employment Agreement:
 
       a.  
Termination of employment by the Company (or by the Company's successor
following a Change of Control) without Cause,

 
       b.  
Termination of employment by the Executive for Good Reason,

 
       c.  
Termination of employment due to Executive's death or Disability,

 
 
 
 
 
SECTION 3.   STOCKHOLDER RIGHTS
 
3.1   Stock Register and Certificates.  The Shares will be recorded in the stock
register of the Company in the name of Executive.  If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company.  Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2   Exercise of Stockholder Rights.  Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
 
3.3   Legends.  Certificates, if any, representing the Shares will contain the
following or other legends in the Company's discretion:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH  IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.   RESPONSIBILITY FOR TAXES.
 
4.1   Section 83(b) Election.  Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement.  Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
 
4.2   Withholding.  In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law.  The Company in its discretion
may permit Executive to satisfy all or part of his withholding or income tax
obligations by having the Company withhold all or a portion of the Shares that
otherwise would be issued to him on vesting.
 
SECTION 5.   MISCELLANEOUS.
 
5.1   Not an Employment Contract.  This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation
 
 
-2-
 
 
 
on the part of Executive to remain in the service of the Company in any
capacity, or of the Company to continue Executive's service in any capacity.
 
5.2   Effect on Employee Benefits.  Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3   Further Assurances.  The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.4   Entire Agreement.  This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 


HESKA CORPORATION
EXECUTIVE                                                                                                     a
Delaware corporation


 
 
/s/ Robert B. Grieve                         By:       /s/ Jason
Napolitano        
Title:  Chief Financial Officer        
Address  38501 WCR 21         
Ft. Collins, CO 80524    


 
-3-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto
                                                                              (____________)
shares of the Common Stock of Heska Corporation, standing in my name on the
books of said corporation represented by Certificate No. ________ herewith and
do hereby irrevocably constitute and appoint                          to
transfer said stock on the books of the within-named corporation with full power
of substitution in the premises.


Dated:  _____________ __, 20__.
Signature:   /s/  Robert B. Grieve      


 
 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.











 
 

 
-4-
 
 

HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the 26th day of March, 2014 by and between Heska
Corporation (the "Company"), and Robert B. Grieve (the "Executive"), in
connection with the execution of an Employment Agreement dated on or about the
same date between the Company and Executive (the "Employment Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.   GRANT OF STOCK.
 
1.1   Precedence of Plan.  This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the "Plan"), as now or hereinafter in effect.  Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock.  The Company hereby grants to Executive an aggregate of
5,715 shares of Restricted Stock (the "Shares"), subject to vesting as provided
in Section 2.
 
SECTION 2.   UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture.  In the event that Executive's employment
with the Company is terminated before April 30, 2017, Executive will forfeit all
right to the Shares.  Notwithstanding the previous sentence, if Executive's
employment is terminated before that date and after April 30, 2015 for a
Triggering Event (as defined below), all of the Shares will become immediately
vested and nonforfeitable.
 
2.2   Restriction on Transfer.  Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
 
2.3   Triggering Event.  For purposes of this Agreement, "Triggering Event"
means any of the following circumstances, where the capitalized terms have the
meanings given in the Employment Agreement:
 
       a.  
Termination of employment by the Company (or by the Company's successor
following a Change of Control) without Cause,

 
       b.  
Termination of employment by the Executive for Good Reason,

 
       c.  
Termination of employment due to Executive's death or Disability,

 
 
 
 
 
SECTION 3.   STOCKHOLDER RIGHTS
 
3.1   Stock Register and Certificates.  The Shares will be recorded in the stock
register of the Company in the name of Executive.  If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company.  Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2   Exercise of Stockholder Rights.  Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
 
3.3   Legends.  Certificates, if any, representing the Shares will contain the
following or other legends in the Company's discretion:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.      RESPONSIBILITY FOR TAXES.
 
4.1   Section 83(b) Election.  Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement.  Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
 
4.2   Withholding.  In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law.  The Company in its discretion
may permit Executive to satisfy all or part of his withholding or income tax
obligations by having the Company withhold all or a portion of the Shares that
otherwise would be issued to him on vesting.
 
SECTION 5.   MISCELLANEOUS.
 
5.1   Not an Employment Contract.  This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation
 
 
-2-
 
 
 
on the part of Executive to remain in the service of the Company in any
capacity, or of the Company to continue Executive's service in any capacity.
 
5.2   Effect on Employee Benefits.  Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3   Further Assurances.  The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.4   Entire Agreement.  This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 


HESKA CORPORATION
EXECUTIVE                                                                                                 a
Delaware corporation
 
 
 
/s/  Robert B. Grieve                    By:     /s/  Jason Napolitano        
                            Title:  Chief Financial Officer     
Address  38501 WCR 21        
     Ft. Collins, CO 80524       

 
-3-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto
                                                                              (____________)
shares of the Common Stock of Heska Corporation, standing in my name on the
books of said corporation represented by Certificate No. _________ herewith and
do hereby irrevocably constitute and appoint                          to
transfer said stock on the books of the within-named corporation with full power
of substitution in the premises.


Dated:  ____________ __, 20__.
Signature:  /s/ Robert B. Grieve                               


 
 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.











 

 
 
-4-
 
 
 
HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the 26th day of March, 2014 by and between Heska
Corporation (the "Company"), and Robert B. Grieve (the "Executive"), in
connection with the execution of an Employment Agreement dated on or about the
same date between the Company and Executive (the "Employment Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.   GRANT OF STOCK.
 
1.1   Precedence of Plan. This Agreement is subject to and shall be construed in
accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the "Plan"), as now or hereinafter in effect. Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock. The Company hereby grants to Executive an aggregate of
2,857 shares of Restricted Stock (the "Shares"), subject to vesting as provided
in Section 2.
 
SECTION 2.   UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture. In the event that Executive's employment
with the Company is terminated before April 30, 2017, Executive will forfeit all
right to the Shares. Notwithstanding the previous sentence, if Executive's
employment is terminated before that date and after April 30, 2016 for a
Triggering Event (as defined below), all of the Shares will become immediately
vested and nonforfeitable.
 
2.2   Restriction on Transfer. Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
 
2.3   Triggering Event. For purposes of this Agreement, "Triggering Event" means
any of the following circumstances, where the capitalized terms have the
meanings given in the Employment Agreement:
 
           a.
Termination of employment by the Company (or by the Company’s successor
following a Change of Control) without Cause,

 
           b.
Termination of employment by the Executive for Good Reason,

 
           c.
Termination of employment due to Executive’s death or Disability,

 
 
 
 
 
 
SECTION 3.   STOCKHOLDER RIGHTS
 
3.1   Stock Register and Certificates. The Shares will be recorded in the stock
register of the Company in the name of Executive. If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company. Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2   Exercise of Stockholder Rights. Executive shall have the right to vote the
Shares (to the extent of the voting rights of said Shares, if any), to receive
and retain all regular cash dividends and such other distributions, as the Board
of Directors of the Company may, in its discretion, designate, pay or distribute
on such Shares, and to exercise all other rights, powers and privileges of a
holder of Common Stock with respect to such Shares, except as set forth in this
Agreement and the Plan.
 
3.3   Legends. Certificates, if any, representing the Shares will contain the
following or other legends in the Company's discretion:
 
 THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH  IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.   RESPONSIBILITY FOR TAXES.
 
4.1   Section 83(b) Election. Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement. Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
 
4.2   Withholding. In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law. The Company in its discretion
may permit Executive to satisfy all or part of his withholding or income tax
obligations by having the Company withhold all or a portion of the Shares that
otherwise would be issued to him on vesting.
 
SECTION 5.   MISCELLANEOUS.
 
5.1   Not an Employment Contract. This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation
 
 
 
-2-
 
 
 
 
on the part of Executive to remain in the service of the Company in any
capacity, or of the Company to continue Executive’s service in any capacity.
 
5.2   Effect on Employee Benefits. Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3   Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.4   Entire Agreement. This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
HESKA CORPORATION
EXECUTIVE                      a Delaware corporation




/s/  Robert G.
Grieve                                                                                          
By:  /s/ Jason Napolitano             
Title: Chief Financial Officer        
Address 38501 WCR 21        
Ft. Collins, CO 80524      



 
-3-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto __________________________________ (____________) shares of the Common
Stock of Heska Corporation, standing in my name on the books of said corporation
represented by Certificate No. _______ herewith and do hereby irrevocably
constitute and appoint _____________ to transfer said stock on the books of the
within-named corporation with full power of substitution in the premises.


Dated: ____________ __, 20__.
Signature:   /s/  Robert B. Grieve      




This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.












 
 
-4-
 
 

HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the 26th day of March, 2014 by and between Heska
Corporation (the "Company"), and Robert B. Grieve (the "Executive"), in
connection with the execution of an Employment Agreement dated on or about the
same date between the Company and Executive (the "Employment Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.   GRANT OF STOCK.
 
1.1   Precedence of Plan.  This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the "Plan"), as now or hereinafter in effect.  Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock.  The Company hereby grants to Executive an aggregate of
15,000 shares of Restricted Stock (the "Shares"), subject to vesting as provided
in Section 2.
 
SECTION 2.   UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture.  In the event that Executive's employment
with the Company is terminated before April 30, 2017, Executive will forfeit all
right to the Shares.  Notwithstanding the previous sentence, if Executive's
employment is terminated before that date for a Triggering Event (as defined
below), 5,000 of the Shares will become immediately vested and
nonforfeitable.  In addition:
 
       a.  
If the Triggering Event occurs after April 30, 2015, an additional 5,000 Shares
will become immediately vested and nonforfeitable; and

 
       b.  
If the Triggering Event occurs after April 30, 2016, the remaining 5,000 Shares
will become immediately vested and nonforfeitable.

 
2.2   Restriction on Transfer.  Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
 
2.3   Triggering Event.  For purposes of this Agreement, "Triggering Event"
means any of the following circumstances, where the capitalized terms have the
meanings given in the Employment Agreement:
 
       a.  
Termination of employment by the Company (or by the Company’s successor
following a Change of Control) without Cause,

 
       b.  
Termination of employment by the Executive for Good Reason,

 
 
 
 
 
       c.  
Termination of employment due to Executive's death or Disability,

 
SECTION 3.      STOCKHOLDER RIGHTS
 
3.1   Stock Register and Certificates.  The Shares will be recorded in the stock
register of the Company in the name of Executive.  If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company.  Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2   Exercise of Stockholder Rights.  Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
 
3.3   Legends.  Certificates, if any, representing the Shares will contain the
following or other legends in the Company's discretion:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH  IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.   RESPONSIBILITY FOR TAXES.
 
4.1   Section 83(b) Election.  Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement.  Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
 
4.2   Withholding.  In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law.  The Company in its discretion
may permit Executive to satisfy all or part of his withholding or income tax
obligations by having the Company withhold all or a portion of the Shares that
otherwise would be issued to him on vesting.
 
 
-2-
 
 
SECTION 5.   MISCELLANEOUS.
 
5.1   Not an Employment Contract.  This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the part of Executive to remain in the service of the Company
in any capacity, or of the Company to continue Executive's service in any
capacity.
 
5.2   Effect on Employee Benefits.  Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3   Further Assurances.  The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.4   Entire Agreement.  This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 


HESKA CORPORATION
EXECUTIVE                                                                                                    
a Delaware corporation




/s/  Robert B. Grieve                                                       
By:          /s/  Jason Napolitano      
                           Title:      Chief Financial
Officer                       
Address  38501 WCR 21                                                   
    Ft. Collins, CO 80524      
 

 
-3-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto
                                                                              (_________)
shares of the Common Stock of Heska Corporation, standing in my name on the
books of said corporation represented by Certificate No. _______ herewith and do
hereby irrevocably constitute and appoint                          to transfer
said stock on the books of the within-named corporation with full power of
substitution in the premises.


Dated:  __________ __, 20__.
Signature:   /s/  Robert B. Grieve      


 
 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.











 


 



 
-4-
 
 
